        Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 OLDE YANKEE, INC.                          :
                           Plaintiff        :
                                            : Civil Action No.
 v.                                         :
                                            :
 MID-ATLANTIC BARGE SERVICE,                :
 LLC                                        :
                   Defendant.               :
                                            :


                    DECLARATORY JUDGMENT COMPLAINT

      Plaintiff, Olde Yankee, Inc. brings this complaint for declaratory judgment

against defendant, Mid-Atlantic Barge Service, LLC., and avers as follows:

                           Parties, jurisdiction, and venue.

      1.     Plaintiff is Olde Yankee, Inc. (“Olde Yankee”) a Pennsylvania

corporation with its principal place of business located at 3301 South 61st Street,

Philadelphia, PA 19153.

      2.     Defendant is Mid-Atlantic Barge Service, LLC (“Mid-Atlantic”) a

Pennsylvania limited liability company with a registered address of 2595 Interstate

Drive, #103, Harrisburg, PA 17110, and a principal place of business located at 1601

Locust Street, Unit 200, Philadelphia, PA 19103. Mid-Atlantic regularly conducts

business in the city of Philadelphia.

      3.     This Court has jurisdiction over this action under Article III of the

United States Constitution, U.S. Const. Art. III, § 2, cl. 1, and 28 U.S.C. § 1333

because it is an admiralty or maritime case that involves the interpretation of a
           Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 2 of 11




charter contract for a barge which is related to maritime commerce and directly

relates to a vessel engaged in maritime commerce. Norfolk S. Ry. Co. v. Kirby, 543

U.S. 14, 24, (2004); Compass Marine Corp. v. Calore Rigging Co., 716 F.Supp. 176,

180 (E.D. Pa. 1989)(“A dispute arising out of a charter agreement of a vessel in service

is cognizable under the admiralty and maritime jurisdiction of the federal courts.”

         4.        The Court also has discretion to exercise jurisdiction under 28 U.S.C. §

2201(a).

         5.        This Court has personal jurisdiction over defendant because defendant

conducts systematic and continuous business in this District.

         6.        Venue is proper in this district under traditional admiralty rules

because defendant is currently found in this district and the vessel that is the subject

matter of this dispute is also found in this district. Buckeye Pennsauken Terminal

LLC v. Dominique Trading Corp., 150 F.Supp.3d 501, 506 (E.D. Pa. 2015)(“An in

personam admiralty action can be brought against a corporation in any United States

district court that can obtain personal jurisdiction over the corporation.”)

                                      Factual Background

              A.      The charter agreements for barges MSJ102 and MSJ107.

         7.        On or about March 8, 2019, Olde Yankee and Mid-Atlantic entered into

two separate written demise charter agreements whereby Mid-Atlantic agreed to

lease barges MSJ102 and MSJ107, official numbers 647808 and 647806, to Olde

Yankee in exchange from payment by Olde Yankee of $12,000 per month for each

barge.



                                                   2
         Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 3 of 11




        8.    The written charter agreements are referred to as the Charter

Agreements and barges MSJ102 and MSJ 107 are referred to as the “Barges.” Copies

of the Charter Agreements are attached at Exhibits “A” and “B,” respectively.

        9.    Under the Charter Agreements, the initial term expired on February 29,

2020.

        10.   On March 31, 2019, the parties entered into amendments to the Charter

Agreements whereby the charter term was extended to February 28, 2021.

        11.   Accordingly, the Charter Agreements are set to expire on February 28,

2021.

        12.   At the inception of the Charter Agreements, a third-party marine

surveyor, Meyerrose & Co., conducted an “on-hire” survey of the Barges to document

the condition of the barges at the time Mid-Atlantic delivered them to Olde Yankee.

        13.   Under paragraph 10 of the Charter Agreements, Olde Yankee is

required to re-deliver the Barges to Mid-Atlantic on February 28, 2021 “in as good as

a condition as indicated on the On-Hire Survey.” Charter Agreements, ¶ 10.

        14.   Additionally, Olde Yankee had a duty under the Charter Agreements to

maintain the Barges “in the same good order and condition as they were when

delivered to Charterer.” Id., ¶ 11.

        15.   Under paragraph 12 of the Charter Agreements, the third-party

surveyor, Meyerrose & Co. (“Meyerrose”), is required to prepare an “off-hire” survey,

which is to detail the condition of the Barges in immediately before re-delivery. Id., ¶

12.



                                              3
        Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 4 of 11




       16.      The off-hire survey is to document the condition of the Barges and to

include a description of any differences in the condition of the Barges from the on-

hire survey Meyerrose prepared when the Barges were initially delivered to Olde

Yankee. Id., ¶ 10.

       17.      Under the Charter Agreements, Olde Yankee would be responsible for

making all repairs identified on the off-hire survey that Meyerrose determined were

necessary to restore the Barges to the same condition as they were at the time of

delivery. Id.

       18.      If Olde Yankee does not make the repairs recommended by the off-hire

survey report, Olde Yankee shall continue to pay the monthly rent for the Barges to

Mid-Atlantic until such time as the repairs are made. Id., ¶¶ 10, 11.

                           B. The Interim and Off-Hire Surveys

                                     Barge MSJ102

       19.      On March 5, 2020, Meyerrose prepared an Interim Survey Report for

Barge MSJ102 (the “Interim Survey”), which documents the difference in condition

of the barge from found in the initial on-hire survey. A copy of the March 5, 2020

report is attached at Exhibit “C.”

       20.      The Interim Survey recommends approximately thirty-nine repairs.

       21.      The Interim Survey does not indicate that the Barges were damaged

while aground, overladed to drafts exceeding the maximum permissible draft of 9 feet

6 inches, nor that the sand on the Barges was improperly loaded, stowed, or

discharged.



                                              4
        Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 5 of 11




      22.      The Interim Survey does not recommend that the Barges be dry docked.

      23.      Olde Yankee has made all thirty-nine repairs Meyerrose recommended.

      24.      In anticipation of the termination of the Charter Agreements, on August

1, 2020, Meyerrose prepared a Preliminary Off-Hire Survey Report #1 (“Barge 102

Report #1””). A copy of the Barge 102 Report #1 is attached at Exhibit “D.”

      25.      That report identifies the conditions of barge MSJ102 that differ from

the conditions found in the on-hire survey Meyerrose prepared when MSJ102 was

delivered to Olde Yankee and recommends repairs that need to be made to address

those differences.

      26.      On October 5, 2020, Meyerrose prepared Preliminary Off-Hire Survey

Report #2 (“Barge 102 Report #2”). A copy of Barge 102 Report #2 is attached at

Exhibit “E.”

      27.      Barge 102 Report #2 identifies those items identified still needing repair

that were identified on Report #1, i.e. items that Olde Yankee had not yet repaired,

and any new repairs caused by Olde Yankee’s use of Barge 102 since Barge 102

Report #1 was prepared.

      28.      On November 10, 2020, Meyerrose prepared Preliminary Off-Hire

Survey Report #3 (“Barge 102 Report #3”). A copy of Preliminary Off Hire Survey #3

is attached at Exhibit “F.”

      29.      That report identifies the items that differ from Reports #1 and #2 that

Olde Yankee has still needed to complete.




                                                5
          Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 6 of 11




      30.     Barge 102 Report #3 identifies only six items that Olde Yankee still

needed to repair in order to return Barge 102 to the same condition as it was when it

was delivered to Olde Yankee.

      31.     Olde Yankee has repaired all six items.

      32.     None of the reports identify damage caused by Olde Yankee improperly

loading the barge, grounding the barge, or overloading the barge.

      33.     Since August 2020, Olde Yankee has not used the Barge MSJ102 and it

has remained securely docked at Olde Yankee’s Philadelphia facility.

      34.     Olde Yankee is ready, willing, and able to return Barge 102 to Mid-

Atlantic.

      35.     Meyerrose has not recommended that Olde Yankee make any additional

repairs to Barge 102 to bring Barge 102 back to the same condition as it was when it

was delivered to Olde Yankee.

      36.     Barge 102 is in the same condition as it was when delivered to Olde

Yankee.

                                   Barge MSJ107

      37.     On November 7, 2019, Meyerrose completed an Interim Survey Report

of Barge MSJ107 (“Barge 107 Interim Survey”). A copy of that interim survey report

is attached at Exhibit “G.”

      38.     That report recommended that approximately twenty-nine repairs be

made to Barge MSJ107 that consisted mainly of cleaning out sand and repairing

cracks with welds.



                                             6
          Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 7 of 11




       39.     The Barge 107 Interim Report does not recommend that MSJ107 be dry

docked.

       40.     The Barge 107 Interim Report also does not indicate that Olde Yankee

has caused damage to the barge by improper loading of sand, overloading of the barge,

or grounding of the barge.

       41.     Olde Yankee completed all those repairs Meyerrose recommended.

       42.     In anticipation of the termination of the Charter Agreements, Meyerrose

prepared a Preliminary Off-Hire Survey Report #1 dated October 5, 2020 for Barge

MSJ 107 (“Barge 107 Report #1”). A copy of the October 5, 2020 report is attached at

Exhibit “H.”

       43.     That report identifies the conditions of barge MSJ107 that differ from

the conditions found in the on-hire survey Meyerrose prepared when MSJ107 was

delivered to Olde Yankee and recommends repairs that need to be made to address

those differences.

       44.     On November 10, 2020, Meyerrose prepared Preliminary Off-Hire

Survey Report #2 (“Barge 107 Report #2”). A copy for Barge 107 Report #2 is attached

at Exhibit “I.”

       45.     That report identifies the items from Report #1 that Olde Yankee still

needed to repair to place the barge in the same condition as it was when delivered to

Olde Yankee.

       46.     Report #2 identifies five items that Olde Yankee had not yet repaired as

of the date of that report.



                                               7
          Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 8 of 11




      47.     Neither Report #1 nor Report #2 identify damage caused by Olde Yankee

improperly loading the barge, grounding the barge, or overloading the barge.

      48.     Olde Yankee has since repaired those five items.

      49.     Since October 2020, Olde Yankee has not used Barge MSJ107 and it has

remained securely docked at Olde Yankee’s Philadelphia facility.

      50.     Meyerrose has not recommended that Olde Yankee make any additional

repairs to Barge 107 to restore it to the same condition as it was when delivered to

Olde Yankee.

      51.     Barge 107 is in the same condition as it was when delivered to Olde

Yankee.

            C. Mid-Atlantic’s demands that Olde Yankee Dry Dock the Barges

      52.     Olde Yankee has fully paid all amounts due under the Charter

Agreements through February 28, 2021, has made all repairs recommended by

Meyerrose, and is ready, willing, and able to re-deliver the Barges to Mid-Atlantic.

      53.     However, Mid-Atlantic is refusing to accept re-delivery of the Barges

unless Olde Yankee pays for an expensive dry dock of the Barges and repair of any

damage discovered to the hulls of the Barges during dry dock.

      54.     Dry docking is a process by which a water borne vessel is removed from

the water and allowed to rest on platforms so that the portions of the vessel that

typical lie below the waterline can be inspected and, if necessary, repaired.

      55.     In this matter, the cost to dry dock the Barges is approximately $40,000.




                                              8
        Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 9 of 11




      56.    The Charter Agreements do not impose a duty on Olde Yankee to dry

dock the Barges as a condition of re-delivering them to Mid-Atlantic.

      57.    Moreover, Meyerrose has never recommended that the Barges be dry

docked for the purpose of inspecting them for damage.

      58.    Rather, the Meyerrose reports make clear that it is Mid-Atlantic that is

demanding dry docking of the Barges because Meyerrose believes that the barges

have been damaged below the waterline.

      59.    Meyerrose also makes clear that it takes no position of the veracity of

Mid-Atlantic’s opinions.

      60.    Importantly, the condition of the hulls of the Barges that lie below the

waterline is not referenced in Meyerrose’s on-hire report.

      61.    Olde Yankee is only responsible to repair conditions that exist at the

time of re-delivery that differ from the condition at the time of the on-hire report.

      62.    Therefore, Olde Yankee would not be responsible for any conditions that

Mid-Atlantic finds during dry docking because there is no way to determine if those

conditions existed at the time of delivery identified in the Meyerrose on-hire report.

      63.    Moreover, upon information and belief, this is not the first-time

defendant has demanded that a lessor of the Barges, like Olde Yankee, commit to

expensive dry docking and repairs as a condition of it accepting return of the Barges.

      64.    Upon information and belief, Mid-Atlantic demanded that the previous

lessor of the Barges, Vulcan Materials Company, also dry dock the Barges.




                                              9
       Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 10 of 11




      65.     Upon information and belief, Vulcan ultimately paid Mid-Atlantic at

least $225,000 to dry dock the Barges and make repairs.

      66.     But, upon information and belief, Mid-Atlantic never dry docked the

Barges nor made repairs before leasing them to Olde Yankee.

      67.     If discovery reveals that this occurred, Olde Yankee reserves the right

to amend this complaint to bring additional claims.

                                     COUNT I
                               Declaratory Judgment

      68.     Olde Yankee incorporates the previous paragraphs by reference.

      69.     Olde Yankee is not in default of its obligations under the Charter

Agreements.

      70.     To the contrary, Olde Yankee has complied with its obligations under

the Charter Agreements, including making all repairs to the Barges and paying the

entire rent owed through the completion of the term.

      71.     Mid-Atlantic is demanding Olde Yankee perform obligations, namely

dry docking, that it is not required to perform under the Charter Agreements.

      72.     Mid-Atlantic is demanding that Olde Yankee make repairs that

Meyerrose has not recommend.

      73.     Mid-Atlantic’s refusal to accept re-delivery of the Barges, its demand

that Olde Yankee pay rent after the termination of the Charter Agreement term, and

demand that Olde Yankee perform obligations not contained in the Charter

Agreements presents an actual, substantial, and justifiable controversy.




                                             10
       Case 2:21-cv-00153-CMR Document 1 Filed 01/12/21 Page 11 of 11




      WHEREFORE, Plaintiff, Olde Yankee, requests that this Court enter a

declaratory judgment as follows:

      (a)    Declaring that Olde Yankee is not in default of the Charter Agreements;

      (b)    Declaring that Olde Yankee is not in breach of the Charter Agreements;

      (c)    Declaring that Olde Yankee has complied with its duties under the

Charter Agreements;

      (d)    Declaring that Olde Yankee has no duty to dry dock the Barges under

the Charter Agreements;

      (e)    Declaring that Olde Yankee has no duty to continue to pay rent to Mid-

Atlantic after February 28, 2021; and

      (f)    Granting such other further relief as the Court deems just, proper, or
equitable.
                                             Respectfully submitted,


                                             By:/s/ Walter S. Zimolong, Esq.
                                                 Walter S. Zimolong, Esquire
                                                 Zimolong, LLC
                                                P.O. Box 552
                                                 Villanova, PA 19085
                                                 (215) 665-0842
                                                 wally@zimolonglaw.com
                                                 Attorneys for Plaintiff

Dated: January 12, 2021




                                            11
